Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed 11/21/19.
Claims 1-20 are presented for examination.
Claims 1, 9, 13, 16, 18 & 20 are amended via preliminary amendment filed on 11/21/19 and is accepted by the examiner.


Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 03/02/20 & 06/03/20 have being considered by the examiner and made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 02/29/20 are accepted by the examiner.

Specification Objections
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the “COMMUNICATION METHOD, TERMINAL, AND NETWORK DEVICE FOR REPEATING UPLINK CONTROL INFORMATION TO OBTAIN DATA SEGMENT”
Appropriate correction is required. See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 3, 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over LG ELECTRONICS et al. (hereinafter referred as LG) NPL document, “Design of long NR-PUCCH format” 04 April 2017, (as disclosed in the IDS), in view of LG ELECTRONICS et al. (hereinafter referred as LG2) NPL document, “sPUCCH design for HARQ-ACK feedback with shortened TTI lengths” 21 August 2016 (as disclosed in the IDS).
Regarding claims 1 & 7: LG discloses a terminal (See Section 1; UE), comprising
a processor (UE is equipped with a CPU/a Processor) and
a transmitter (UE is equipped with a CPU/a Transceiver), wherein the processor is configured to;
repeat to-be-transmitted uplink control information (See page 2; Para. 0003; more than 2 UCI bits) for a quantity N of repetitions to obtain a first data segment, wherein N is a positive integer (See Page 2; UCI symbol repetition is applied and time domain OCC is used over the repeated UCI symbols to support UE multiplexing (i.e., similarly with LTE PUCCH format 3), considering variable number of UL control symbols in each slot);
determine an orthogonal cover code based on the quantity N of repetitions (See Page 2; UCI symbol repetition is applied and time domain OCC is used over the repeated UCI symbols. OCC could be determined in proportion to the number of UCI symbols); and 
wherein the transmitter is configured to send the second data segment (See Page 3; UCI transmission).
Though, LG discloses UCI symbol repetition is applied and time domain OCC is used over the repeated UCI symbols (See Page 2), but does not explicitly discloses multiply the first data segment by the orthogonal cover code to obtain a second data segment. 
(See Page 2; last paragraph; one simple extension can be done by repeating the same structure over multiple OFDM symbols. To enhance the multiplexing capability, OCC is used over the repeated OFDM symbols. For example, if 4 OFDM symbols are used for sequence based PUCCH, OCC length of 4 is used).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiply the first data segment by the orthogonal cover code to obtain a second data segment as taught by LG2 into the system of LG to reduce latency by utilizing sequence in PUCCH (See page 2; last paragraph; lines 1-3).
Regarding claims 3 & 10: the combination of LG and LG2 disclose a network device method. 
Furthermore, LG2 discloses a network device method, wherein N is determined based on uplink channel state information (See Page 2; UCI symbol repetition is applied and time domain OCC is used over the repeated UCI symbols. OCC could be determined in proportion to the number of UCI symbols).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein N is determined based on uplink channel state information as taught by LG2 into the system of LG to reduce latency by utilizing sequence in PUCCH (See page 2; last paragraph; lines 1-3).

Allowable Subject Matter
11.	Claims 2, 4-6, 8-9 & 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the specification objection.
12.	Claims 16-20 are allowed.

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Yasukawa et al. 2017/0347394 A1 (See FIG. 1 & Para. 0015, 0120, 0143 & 0146).
	B.	Papasakellariou et al. 2016/0337157 A1 (See abstract & Para. 0005-0007).
	C.	Hooli et al. 2013/0128821 A1 (See FIG. 3, Para. 0131, 0141 & 0154).
 D.	Chen et al. 2015/0381396 A1 (See Para. 0122 & 0154).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469